DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 14/784,041 filed on 09/21/2021.  Claims 1, 16, 30, 45, 46, and 48 are pending in the case.  Claim 1 has been amended. Claims 1, 16 and 30 are independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 16, 30, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunati et al., US 20090005087 A1 (hereinafter, Lunati) in view of Bone et al., US 20130191355 A1 (hereinafter, Bone).
Regarding independent claim 1, Lunati discloses “A system for handling digital content (Lunati, at ¶ [0002], a mobile device to access information formatted as a web feed or channel.) on a plurality of different computing platforms (Examiner notes that original specification does not contain a definition of “computing platforms”. Therefore, examiner would interpret it based on the broadest reasonable interpretation of the claim. Generally, computing platform has a definition of ‘the basic hardware (computer) and software (operating system) on which software applications can be run. This environment constitutes the basic foundation upon which any application or software is supported and/or developed.’ (Dictionary definition of Techopedia, found at https://www.techopedia.com/definition/3411/platform-computing), so that it may be any hardware or operating system, a web browser or application programming interfaces environment in which a piece of software is executed as applicant asserts in the previous remarks. Lunati, at ¶ [0004], discloses a mobile device executing an application such as a browser or reader application, and the mobile device can be implemented in a plurality of different computing platforms, including a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, or a combination of any two or more of these data processing devices, or other data processing devices as described at ¶ [0026].) with a plurality of functional software products (Examiner notes that definition of the , the system comprising:
one or more digital devices (id. at ¶ [0044] and FIG. 2, Lunati discloses mobile device, one or more third party web servers and one or more external service providers.); 
where each digital device includes a data processing system configured for a respective one of the plurality of different computing platforms upon which respective computing platform a functional software product of the plurality of functional software products is executable (Examiner notes that “a data processing system” is associated with enabling the user of the product to navigate content within it as written in the original specification (paras. [0027] and [0045]), but the disclosure in the specification is not clear enough to understand what the data processing system stands for. Therefore, Examiner interprets the data processing system as a hardware or a general computer includes a processor and memory. Lunati teaches equivalent hardware included in a mobile device such as any number of memory modules, processors, sensors, and other peripherals as described at ¶ [0052] and the mobile device execute a function limited application, such as a browser or reader application as described at ¶ [0004].), and wherein each functional software product of the plurality of functional software products has viewer code specific to its respective computing platform which comprises computer readable form code for presenting content to a user of the functional software product and computer readable function code for allowing a user of the functional software product to navigate content within the data processing system configured for the respective computing platform (Applicant describes, in the current claim, a functional software product includes viewer code, and the viewer code includes form code and function code. However, the terminology “form code” and “function code” are not found in the specification, and the terms “form” and “function” have been defined in the paras. [0062]-[0063] as a sort of technology enables presenting content, and navigating, perusing the content respectively. id. at ¶ [0048], Lunati discloses a web browser could be used to access variety of services to display information content, such as news, location information, blogs, and social networking sites which is equivalent to the form, and the structure of HTML page to navigating content which is equivalent to the function using JavaScript®/DOM implementation as described at ¶¶ [0049] and [0061].); wherein at least one application-level driver is associated with each functional software product of the plurality of functional software products and the at least one application-level driver is and adapted for accessing at least one updateable originating digital content source having a format that is non-specific to any of the plurality of different computing platforms (Examiner notes that “updateable originating digital content” is broadly described as any content could be updateable at paras. [0071] and [0099] of published specification. Lunati, at ¶¶ [0049], teaches mobile device support, which is equivalent to the application-level driver, is associated with the browser, and further teaches the mobile device support is adapted for functionality of a web browser includes accessing websites, online services (e.g., file hosting, caching, .MAC, etc.), network services (e.g., map services, web services, , and the at least one application-level driver translates platform specific data access requests of its associated functional software product for digital content into platform independent data access requests for a plurality of updateable originating digital content sources (Examiner notes that definition of the “data access requests” is broadly described as it comprises one or a combination of read requests and write requests at para. [0021] of original specification. Therefore, the examiner interprets “platform specific data access requests” as RSS feed, and “platform independent data access requests” as HTTP requests for prior art purposes. Lunati’s mobile device support translates RSS feeds that is not supported by the browser (Lunati, at ¶ [0041]), requesting the HTTP content associated with an RSS feed and can render/recreate the HTTP content as an HTML page, which is similar to the submitting several separate HTTP requests for each user selected link by a RSS reader as described at ¶ [0049] of Lunati. Further, the plural form of “a plurality of updateable originating digital content sources” is not found in the original specification, and so it is considered as a new matter. Therefore, the examiner would interpret the limitation as a singular form as described at para. [0054] of original specification. Further, Lunati, at ¶ [0042], teaches a web browser such as Apple’s Mobile Safari hosted on the mobile device does not support one or more portions of the information received in response to accessing the selected link, therefore the mobile device automatically transmit a request to an external id. at ¶ [0055]).) where the digital content is contained in at least two or more data storage archives (id. at ¶ [0051], requested URLs, RSS feed data, and translated HTML pages are stored in the cache in a server, and also the translated file is stored in the local cache as described at ¶¶ [0012] and [0070]), and … to produce an aggregate of content accessible to a user of each associated functional software product (id. at ¶ [0061], teaches the browser displays the translated HTML page includes links by producing an aggregate of contents (such as links or images), and to provide an appearance that the user is traversing a plurality of pages by selecting links.). However, Lunati does not explicitly teach “wherein the content of the at least two or more data storage archives is union mounted by application-level software code.”
Bone is in the same field of handling digital content (Bone, at ¶ [0017], discloses configuring file system and accessing content, for instance MP3s, personal digital images, and so on.) that discloses union or virtual file system presented to client programs at ¶¶ [0148]-[0149] and FIG. 17, which is equivalent to the disclosure of paras. [0108] and [0111] and FIG.2 of published specification. As described at ¶¶ [0148]-[0149] of Bone, file system volumes such as SERV1 and SERV2 could be aggregated in the namespace as an updateable aggregate content archive as depicted as numeral 1550 by creation of a union file system. Therefore, client programs could access the aggregated content archive 1550 though the union file system 1620.

Regarding independent claim 16, Lunati discloses “A method for handling digital content (Lunati, at ¶ [0002], a mobile device to access information formatted as a web feed or channel.) on a plurality of different computing platforms (Examiner notes that original specification does not contain definition of “computing platforms”. Therefore, examiner would interpret it based on the broadest reasonable interpretation of the claim. Generally, computing platform has definition of ‘the basic hardware (computer) and software (operating system) on which software applications can be run. This environment constitutes the basic foundation upon which any application or software is supported and/or developed.’ (Techopedia, found at https://www.techopedia.com/definition/3411/platform-computing), so that it may be any hardware or operating system, a web browser or application programming interfaces environment in which a piece of software is executed as applicant asserts in the previous remarks. Lunati, at ¶ [0004], discloses a mobile device executing an application such as a browser or reader application, and the mobile device implemented in a plurality of different computing platforms, including a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart  with a plurality of functional software products (Examiner notes that definition of the ‘functional software product’ is not found in the specification, therefore, the examiner interprets the limitation as an application. Lunati, at ¶ [0004], discloses equivalent application as a function limited application, such as such as a browser or reader application.) where each functional software product is operable with a respective one of the plurality of different computing platform (Examiner notes a functional software product is defined as compliant with a predetermined computing platform, and is enabling access to content in the original specification at para. [0019]. Examiner interprets it as an web application or an app which is executable on the Apple or Android devices, and Lunati discloses equivalent web browser Mobile Safari operable with Apple’s mobile operating system as described at ¶ [0042].) and wherein each functional software product has viewer code specific to its respective computing platform which comprises computer readable form code for presenting content to a user of the functional software product and computer readable function code for allowing a user of the functional software product to navigate content within a data processing system configured for the respective computing platform and upon which the functional software product is executable, (Applicant describes, in the current claim, a functional software product includes viewer code, and the viewer code includes form code and function code. However, “form code” and “function code” are not found in the specification, but “form” and “function” have been defined in the paras. [0062]-[0063] as id. at ¶ [0048], Lunati discloses a web browser could be used to access variety of services to display information content, such as news, location information, blogs, and social networking sites which is equivalent to the form, and the structure of HTML page to navigating content is equivalent to the function as described at ¶ [0061].)
the method characterized by the steps of: accessing at least one updateable originating digital content data source having a format that is non-specific to any of the plurality of different computing platforms (Examiner notes that “updateable originating digital content” is broadly described as any content could be updateable as described at paras. [0071] and [0099] of published specification. id. at ¶¶ [0049], Lunati teaches mobile device support, which is equivalent to the application-level driver, is associated with the browser, and further teaches the mobile device support is adapted for functionality of a web browser includes accessing websites, online services (e.g., file hosting, caching, .MAC, etc.), network services (e.g., map services, web services, syncing services, etc.), and other resources as described at ¶¶ [0040] and [0049], while these content data resources are non-specific to the computing platforms as one of ordinary skill easily understood. For updateable original digital content, Lunati teaches some web pages are periodically updated, at ¶ [0051].) by translating platform specific data access requests of an associated functional software product for digital content into platform independent data access requests operable for a plurality of updateable originating digital content sources (Examiner notes that “data access requests” is comprises as one or a combination of read requests and write requests at para. [0021] of original specification, but it is not id. at ¶ [0055]).; … to produce an aggregate of content accessible to a user of each functional software product (id. at ¶ [0061], teaches the browser displays the translated HTML page includes links by producing an aggregate of contents (such as links or images), and to provide an appearance that the user is traversing a plurality of pages by selecting links.)”. However, Lunati does not and, union mounting the content of at least two or more data storage archives containing the at least one updateable originating digital content source at an application-level”
Bone is in the same field of handling digital content (Bone, at ¶ [0017], discloses configuring file system and accessing content, for instance MP3s, personal digital images, and so on.) that discloses substantially similar union or virtual file system presented to client programs at ¶¶ [0148]-[0149] and FIG. 17, which is equivalent to the disclosure of paras. [0108] and [0111] and FIG.2 of the published specification. As described at ¶¶ [0148]-[0149] of Bone, file system volumes such as SERV1 and SERV2 could be aggregated in the namespace as an updateable aggregate content archive as depicted as numeral 1550. Therefore, client programs could access the aggregated content archive 1550 though the union file system 1620, and Bone’s union file system directs file management applications as described at ¶ [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Lunati’s method for handling digital content with union mounting the content of at least two or more data storage archives containing the at least one updateable originating content source at an application-level to produce an aggregate of content accessible to a user of each functional software product as taught by Bone. One would have been motivated to make such a combination because two-tier networked file system generate a challenge of unprecedented scope and scale on many fronts (Bone, at ¶ [0009]).
Independent claim 30 is directed towards a computer program product equivalent to a method found in claim 16, and is therefore similarly rejected.
claim 48, Lunati teaches all the limitations of independent claim 1 and its dependent claims 2. Lunati further teaches “further comprising at least one application-level driver adapted for writing to at least one of the at least two or more data storage archives (Examiner notes that language "adapted for" in a claim raise a question as to the limiting effect of the language in a claim, and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, see MPEP § 2111.04. Lunati teaches, at ¶ [0056], the mobile device support retrieves a current version of the information corresponding to the target URL, and write it to the internal cache server.).”

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lunati in view of Bone as applied to claim 1 above, and further in view of Slegers et al., US 20120179730 A1 (hereinafter, Slegers).
Regarding claim 45, Lunati teaches all the limitations of independent claim 1. However, Lunati does not explicitly teach “wherein the at least two or more data storage archives comprise a data file format that provides asymmetric performance in respect of reading and writing functions in which reading has precedence and priority.”
Slegers is in the same field of a data storage system and method (Slegers, at ¶ [0001]) that teach a data file format providing asymmetric performance as reading speed is of more performance (Slegers, at ¶ [0141]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Lunati in view of Bone’s system comprising a one or 
Regarding claim 46, Lunati in view of Bone and Slegers teaches all the limitations of independent claim 1 and its dependent claim 45. Lunati further teaches “wherein the at least two or more data storage archives are located on one or a combination of:
an Internet server;
CD-ROM;
RAM;
Smartphone;
Hard disk drive (Lunati, at ¶ [0056] and at FIG. 2, mobile device support communicates with third party web servers and internal cache server.).”

Response to Arguments
Applicants’ amendments to the claim 1 has been fully considered and are persuasive. The claim objections are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “the Applicant submits that the Examiner maintains an unreasonable interpretation of the recited term "data access requests" in the context of the claims reciting the limitation of "translating platform specific data access requests of an associated functional software product for digital content into platform independent data access requests". A data access request is a well-known term in the art and not given anything other than its plain meaning within the art by the specification of the present application.” (Remarks, at page 7). Examiner respectfully disagrees. As written above, current rejection interprets the data access request as broadly defined in the original specification. Further, applicants argue that “translating a data access request would not be understood by a skilled person to be one and the same as translating, or requesting translation of, content per se, which is what Lunati discloses. … while translating RSS feed information (i.e., data, content or information per se) into HTTP content (i.e., data, content or information per se) may be considered a translation of content from one platform to another, it is not and cannot be considered under any reasonable interpretation of the claimed invention to be the same as translating a platform specific data access request into a platform independent data access request.” (Remarks, at page 7). The examiner also disagrees. As explained in the ¶ [0003] of Lunati, RSS feed is a web feed, which contains either a summary of content from an associated web site or a full text version of the web content. That means content could be displayed by a web browser, but because the web feed format is unsupported by the function limited application, it needs to be reformatted or translated as described at ¶ [0014] of Lunati. Translation by the mobile device support does not involve content is clear when an ordinary skill in the art read description of ¶ [0055] of Lunati, a web browser detect whether an RSS feed or other unsupported format is associated with the URL, including identifying an XML tag associated with an RSS feed, and then the translation involves translating the target URL into a translated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144